DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briod (EP 3,239,048).
Claim 1
Briod discloses a structure  for delivery of fragile payloads, comprising a plurality of planar elements made from rigid struts/beams (36) of cage frame modules and with flexible tendons/radial suspension beams (50) joining ends of the struts (see figures 6a, 6d, and 6f), the flexible tendons in tension, placing the struts in compression, the planar elements joined into a three dimensional structure having a hollow interior (see figure 6a).  Briod discloses the flexible tendons/radial suspension beams are made from a material with greater elasticity than the material used for the rigid struts/beams of cage frame modules (see [0035]), therefore the struts are considered to be rigid while the tendons are considered to be flexible.  
Claim 2
Briod further discloses the structure is assembled from a plurality of substantially planar polygonal elements, each substantially planar polygonal element comprising crossed, substantially rigid struts with tendons joining strut ends with adjacent nearest strut ends (see figures 6a, 6d, and 6f).  Figures 6d and 6f shows a suspension module (44), then figure 6a shows tendons of the suspension module joining ends of the struts. 
Claim 3
Briod further discloses the plurality of substantially planar polygonal elements is joined together into the structure by joining apexes of individual substantially planar polygonal elements to apexes of others of the plurality of substantially planar polygonal elements (see figure 6a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Briod (EP 3,239,048).
Claim 4
Briod further discloses the struts are made of elongated sticks (see figure 6a).  Briod does not disclose the material that the struts are made.  However, Briod discloses protective cages are well-known to be made from light-weight material, such as balsa wood/bio-degradable, in order to obtain light-weight protective cages (see [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the struts of Briod being made from balsa wood, as disclosed, in order to obtain light-weight protective cage.
Claim 5
Briod as modified does not disclose the struts made from rattan or wicker cane.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the struts of Briod being made from either rattan or wicker cane, as required, as an alternative type of wood used for the struts and/or to provide a last longer life to the cage. 
Claim 6
Briod does not disclose the material used for the tendons.  However, Briod discloses any Young’s modulus known in the art, such as bamboo, could be used (see [0087]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the tendons made from a material with a high Young modulus, i.e. bamboo or jute string, since those are known materials with high elasticity to provide the necessary compression to the cage.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Briod (EP 3,239,048) as applied to claim 1 above, and further in view of Smith (US 2016/0122062).
Briod further discloses the structure could be used to deliver goods, typically sensitive to strong impacts, wherein those good are disposed in an inner support structure, or any other stiff apparatus not meant to come in contact with external obstacles (see [0002]).  Briod does not disclose the inner support structure comprising a shock-absorbing bio-degradable material formed from coir into a fabric carried in the hollow.  However, Smith discloses a container/cage structure for carrying goods sensitive to strong impacts comprising a box made of bio-degradable/cardboard material including a cotton string or net used to suspend the item to be carried within the container (see [0011], [0012], and [0026]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Briod having the container/cage structure as taught by Smith as the inner support structure within the three-dimensional structure as a type of shock absorbing structure disposed within the three-dimensional structure.  Regarding the limitation of the material of coir as the bio-degradable material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cotton string of Briod and Smith for coir material since both types of materials are equivalent bio-degradable materials for used cushioning. 

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/02/2022 have been fully considered but they are not persuasive.  Regarding applicant’s argument that the structure of Briod is not for a fragile payload, the examiner points out that the recitation of “for fragile payloads” is an intended use of the claim and the structure of Briod can be used to protect fragile payload.  Furthermore, the structure disclosed by Briod is to enclose a flight propulsion system which could be considered as a fragile payload, since nowhere in the claim “fragile” is defined.  Regarding applicant’s argument that the rigid struts disclosed by Briod are not planar, the examiner disagrees.  It appears the applicant misunderstood the rejection based on Briod with respect to the rigid struts, indicating that the rigid struts are shown by reference numeral (18).  In the rejection, the examiner meant the rigid struts to be shown by reference numeral (36) which as shown in figure 6b are planar and not frame modules (18).  In the rejection, the examiner indicated rigid struts/beams, then in the prior art, the beams are disclosed with reference numeral (36).  Briod further discloses the rigid struts/beams joined into a three dimensional structure with a hollow interior, as shown in figure 6A.  Regarding applicant’s argument that the tendons disclosed by Briod are not flexible tendons, the examiner points out that Briod, paragraph [0035], discloses the tendons/suspension beams have greater elasticity than the material of the struts/beams, therefore the tendons/suspension beams are flexible compared to the rigid struts/beams.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736